Title: From Thomas Jefferson to Mary Jefferson Eppes, 7 January 1798
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            Philadelphia Jan. 7. 98.
          
          I acknowleged, my dear Maria, the reciept of yours in a letter I wrote to mr Eppes. it gave me the welcome news that your sprain was well. but you are not to suppose it entirely so. the joint will remain weak for a considerable time, & give you occasional pains much  longer.the state of things at Chesnut grove is truly distressing. mr B.’s habitual intoxication will destroy himself, his fortune & family. of all calamities this is the greatest. I wish my sister could bear his misconduct with more patience. it might lessen his attachment to the bottle, & at any rate would make her own time more tolerable. when we see ourselves in a situation which must be endured & gone through, it is best to make up our minds to it, meet it with firmness, & accomodate every thing to it in the best way practicable. this lessens the evil. while fretting & fuming only serves to increase our own torment. the errors and misfortunes of others should be a school for our own instruction. harmony in the marriage state is the very first object to be aimed at. nothing can preserve affections uninterrupted but a firm resolution never to differ in will, and a determination in each to consider the love of the other as of more value than any object whatever on which a wish has been fixed. how light in fact is the sacrifice of any other wish, when weighed against the affections of one with whom we are to pass our whole life. and though opposition in a single instance will hardly of itself produce alienation; yet every one has their pouch into which all these little oppositions are put: while that is filling, the alienation is insensibly going on, & when filled, it is complete. it would puzzle either to say why; because no one difference of opinion has been marked enough to produce a serious effect by itself. but he finds his affections wearied out by a constant stream of little checks & obstacles. other sources of discontent, very common indeed, are the little cross purposes of husband & wife in common conversation, a disposition in either to criticise & question whatever the other says, a desire always to demonstrate & make him feel himself in the wrong, & especially in company. nothing is so goading. much better therefore, if our companion views a thing in a light different from what we do, to leave him in quiet possession of his view. what is the use of rectifying him if the thing be unimportant; & if important let it pass for the present, & wait a softer moment, and more conciliatory occasion of revising the subject together. it is wonderful how many persons are rendered unhappy by inattention to these little rules of prudence.I have been insensibly led, by the particular case you mention, to sermonize to you on the subject generally. however if it be the means of saving you from a single heart-ache, it will have contributed a great deal to my happiness. but before I finish the sermon, I must add a word on economy. the unprofitable condition of Virginia estates in general, leaves it now next to impossible for the holder of one to avoid ruin. and this condition will continue until some change takes place in the mode of working them. in the mean time nothing can save us & our children from beggary but a determination to get a year before  hand, & restrain ourselves rigorously this year to the clear profits of the last. if a debt is once contracted by a farmer, it is never paid but by a sale. the article of dress is perhaps that in which economy is the least to be recommended. it is so important to each to continue to please the other, that the happiness of both requires the most pointed attention to whatever may contribute to it. and the more as time makes greater inroads on our person. yet generally we become slovenly in proportion as personal decay requires the contrary. I have great comfort in believing that your understanding & dispositions will engage your attention to these considerations: and that you are connected with a person & family who, of all within the circle of my acquaintance, are most in the dispositions which will make you happy. cultivate their affections my dear, with assiduity. think every sacrifice a gain which shall tend to attach them to you. my only object in life is to see yourself & your sister, & those deservedly dear to you, not only happy, but in no danger of becoming unhappy.
          I have lately recieved a letter from your friend Kitty Church. I inclose it to you, & think the affectionate expressions relative to yourself, & the advance she has made, will require a letter from you to her.it will be impossible to get a chrystal here to fit your watch without the watch itself. if you should know of any one coming to Philadelphia, send it to me, & I will get you a stock of chrystals.the river being frozen up, I shall not be able to send your things till it opens, which will probably be some time in February.—I inclose to mr Eppes some pamphlets. present me affectionately to all the family, & be assured of my tenderest love to yourself. Adieu
          
            Th: Jefferson
          
        